—Order, Supreme Court, Bronx County (Stanley Green, J.), entered October 2, 1997, which granted defendant-appellant’s motion for disclosure sanctions against plaintiff only to the extent of conditionally precluding plaintiff from introducing certain evidence at trial and directing her to disclose certain other evidence, unanimously affirmed, without costs.
We are satisfied that plaintiff’s failure to comply with some of her disclosure obligations was not deliberate, and that the further opportunity given to her to comply was a proper exercise of discretion. Concur — Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.